Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
effective March 6, 2009, by and between Wireless Ronin Technologies, Inc., a
corporation duly organized and existing under the laws of the State of
Minnesota, with a place of business at 5929 Baker Road, Suite 475, Minnetonka,
Minnesota 55345 (hereinafter referred to as the “Company”), and Darin McAreavey,
a natural person residing at 18373 Smith Court, Elk River, MN 55330 (hereinafter
referred to as “Executive”).
BACKGROUND OF AGREEMENT

•   The Company desires to employ Executive as its Vice President and Chief
Financial Officer, and Executive desires to accept such employment.   •   This
Agreement provides, among other things, for base compensation for Executive, a
term of employment and severance payments in the event Executive is terminated
without Cause or by reason of a Change of Control of the Company.       In
consideration of the foregoing, the Company and Executive agree as follows:

ARTICLE 1
EMPLOYMENT
     1.01 Subject to the terms of Articles 3 and 6, the Company hereby agrees to
employ Executive pursuant to the terms of this Agreement, and Executive agrees
to such employment as its Vice President and Chief Financial Officer, and shall
hold such title under the terms of this Agreement. Executive’s primary place of
employment shall be the Company’s executive offices at Minnetonka, Minnesota.
     1.02 Executive shall generally have the authority, responsibilities, and
such duties as are customarily performed by the chief financial officer of a
public company of similar size and industry. Notwithstanding the foregoing,
Executive shall also render such additional services and duties within the scope
of Executive’s experience and expertise as may be reasonably requested of him
from time to time by the Board and the Company’s chief executive officer.
Further, the Board of directors and chief executive officer of the Company may
from time to time in its discretion redefine the duties and responsibilites of
Executive as they determine the needs of the Company’s business warrant.
     1.03 Executive shall report to the chief executive officer of the Company
and to the Board or any committee thereof as the Board or chief executive
officer shall direct, and shall generally be subject to direction, orders and
advice of the chief executive officer and the Board.
ARTICLE 2
BEST EFFORTS OF EXECUTIVE
     2.01 In his capacity as Chief Financial Officer, Executive shall use his
best efforts and abilities in the performance of his duties, services and
responsibilities for the Company.

 



--------------------------------------------------------------------------------



 



     2.02 During the term of his employment, Executive shall devote
substantially all of his business time and attention to the business of the
Company and its subsidiaries and affiliates and shall not engage in any
substantial activity inconsistent with the foregoing, whether or not such
activity shall be engaged in for pecuniary gain, unless approved by the Board;
provided, however, that, to the extent such activities do not violate, or
substantially interfere with his performance of his duties, services and
responsibilities under this Agreement, Executive may engage in such activities.
ARTICLE 3
TERM AND NATURE OF EMPLOYMENT
     3.01 Executive’s employment hereunder shall be for an initial term
beginning March 9, 2009, and ending December 31, 2009. Neither the Company nor
Executive shall be obligated to extend such term of the employment relationship.
The term of Executive’s employment shall automatically be extended for
successive one (1) year periods unless the Company or Executive elects not to
extend employment by giving written notice to the other not less than thirty
(30) days prior to the end of the initial term or any extension periods. The
terms and conditions of this Agreement may be amended from time to time with the
consent of the Company and Executive. All such amendments shall be effective
when memorialized by a written agreement between the Company and Executive,
following approval by the Company’s Compensation Committee (the “Committee”).
ARTICLE 4
COMPENSATION AND BENEFITS
     4.01 During the initial term of employment hereunder, Executive shall be
paid a base salary at Executive’s current rate of One Hundred Eighty Two
Thousand Five Hundred Dollars ($182,500) per year (“Base Salary”), payable in
accordance with the Company’s established pay periods, reduced by all deductions
and withholdings required by law and as otherwise specified by Executive. The
Company agrees to review Executive’s performance and compensation in 2009 and
annually thereafter. Executive’s Base Salary may be increased (but not
decreased) in the sole discretion of the Board; provided that Executive’s Base
Salary may be reduced after any such increase in connection with Company
compensation reductions applied to all other senior executives of the Company.
In the event Executive’s employment shall for any reason terminate during the
Term, Executive’s final monthly Base Salary payment shall be made on a pro-rated
basis as of the last day of the month in which such employment terminated.
     4.02 During the term of employment, in addition to payments of Base Salary
set forth above, Executive may be eligible to participate in any
performance-based cash bonus or equity award plan for senior executives of the
Company, based upon achievement of individual and/or Company goals established
by the Board or Committee. The extent of Executive’s participation in bonus
plans shall be within the discretion of the Company’s Board or Compensation
Committee. Executive shall be entitled to receive a target bonus of $40,000 to
be paid by the Company if performance targets are achieved under the terms of
the Company’s senior executive bonus program in 2009.

2



--------------------------------------------------------------------------------



 



     4.03 During the term of employment, Executive shall be entitled to
participate in employee benefit plans, policies, programs, perquisites and
arrangements, as the same may be provided and amended from time to time, that
are provided generally to similarly situated executive employees of the Company,
to the extent Executive meets the eligibility requirements for any such plan,
policy, program, perquisite or arrangement.
     4.04 The Company shall reimburse Executive for all reasonable business
expenses incurred by Executive in carrying out Executive’s duties, services, and
responsibilities under this Agreement. Executive shall comply with generally
applicable policies, practices and procedures of the Company with respect to
reimbursement for, and submission of expense reports, receipts or similar
documentation of, such expenses.
ARTICLE 5
VACATION AND LEAVE OF ABSENCE
     5.01 Executive shall be entitled to twenty-two (22) business days of paid
time off (“PTO”) for each twelve (12) months of employment, in addition to the
Company’s normal holidays. PTO includes sick days and leaves of absence. PTO
will be scheduled taking into account the Executive’s duties and obligations at
the Company. All unused PTO shall be accumulated from year to year, in
accordance with the Company’s PTO Policy. PTO and sick leave and all other
leaves of absence will be taken in accordance with the Company’s stated
personnel policies. Upon termination or expiration of the Executive’s
employment, Executive shall be entitled to compensation for any accrued, unused
PTO time in accordance with the Company’s PTO Policy as of date of termination.
ARTICLE 6
TERMINATION
     6.01 The Company may terminate Executive’s employment without Cause upon
written notice to Executive. In the event of a termination of Executive without
Cause, including a termination by Executive for Good Reason, Executive shall be
entitled to receive: (i) the Severance Payment provided in Section 7.01 and
(ii) the bonus described in Section 7.03. For the purposes of this Agreement, an
election by the Company not to extend this Agreement pursuant to Section 3.01
shall be deemed a termination without cause.
     6.02 Executive’s employment will terminate as of the date of the death or
Disability of the Executive. In the event of such termination, there shall be
payable to Executive or Executive’s estate or beneficiaries Base Salary earned
through the date of death together with a pro-rata portion of any bonus due
Executive pursuant to any bonus plan or arrangement established or mutually
agreed-upon prior to termination, to the extent earned or performed based upon
the requirements or criteria of such plan or arrangement, as the Board shall in
good faith determine. Such pro-rated bonus shall be payable at the time and in
the manner payable to other executives of the Company who participate in such
plan or arrangement. For purposes of this Agreement “Disability” shall mean a
determination by the Board of the Company of the inability of Executive to
perform substantially all of his duties and responsibilities under this
Agreement due to illness, injury, accident or condition of either a physical or
psychological

3



--------------------------------------------------------------------------------



 



nature, and such inability continues for an aggregate of ninety (90) days during
any period of three hundred and sixty-five (365) consecutive calendar days. Such
determination shall be made in good faith by the Board, the decision of which
shall be conclusive and binding.
     6.03 Any other provision of this Agreement notwithstanding, the Company may
terminate Executive’s employment upon written notice specifying a termination
date based on any of the following events that constitute Cause:
     (a) Any conviction or nolo contendere plea by Executive to a felony, gross
misdemeanor or misdemeanor involving moral turpitude, or any public conduct by
Executive that has or can reasonably be expected to have a detrimental effect on
the Company and the image of its management;
     (b) Any act of material misconduct, willful and gross negligence, or
material breach of duty with respect to the Company, including, but not limited
to, embezzlement, fraud, dishonesty, nonpayment of an obligation owed to the
Company, or material breach of a fiduciary duty to the Company which results in
harm or loss to the Company;
     (c) Any material breach of any material provision of this Agreement or of
the Company’s announced or written rules, codes or polices; provided, however,
that such breach shall not constitute Cause if Executive cures or remedies such
breach within thirty (30) days after written notice to Executive, without
material harm or loss to the Company, unless (i) such breach is part of a
pattern of chronic breaches of the same, which may be evidenced by reports or
warning letters given by the Company to Executive; or (ii) such breach is of a
nature that it is deemed by the Board not to be curable, including situations
where the Board determines that harm or loss to the Company has already occurred
or can reasonably be expected to occur and cannot be eliminated by such cure.
     (d) Any act of insubordination by Executive; provided, however, an act of
insubordination by Executive shall not constitute Cause if Executive cures or
remedies such insubordination within thirty (30) days after written notice to
Executive, without material harm or loss to the Company, unless (i) such
insubordination is a part of a pattern of chronic insubordination, which may be
evidenced by reports or warning letters given by the Company to Executive; or
(ii) such insubordination is of a nature that it is deemed by the Board not to
be curable, including situations where the Board determines that harm or loss to
the Company has already occurred or can reasonably be expected to occur and
cannot be eliminated by such cure.
     (e) Any unauthorized disclosure of any Company trade secret or confidential
information, or conduct constituting unfair competition with respect to the
Company, including inducing a party to breach a contract with the Company; or
     (f) A willful violation of federal or state securities laws or employment
laws.
In making such determination of Cause, the Board shall act in good faith and
give Executive a reasonably detailed written notice and a reasonable opportunity
to be heard on the issues at a Board or Committee meeting. A resolution
providing for the termination of Executive’s employment for Cause must be
approved by a majority of the members of the Board; provided,

4



--------------------------------------------------------------------------------



 



however, that if Executive is a member of the Board, he shall not vote on the
resolution shall not be deemed to be a member of the Board for purposes of
whether a majority of its members have approved such termination. Executive’s
employment shall be deemed terminated for Cause upon the approval by the Board
of a resolution terminating Executive’s employment for Cause unless a later time
or date is specified. For purposes of this Agreement, no act or failure by the
Executive shall be considered “willful” if such act is done by Executive in good
faith in the belief that such act is or was lawful and in the best interest of
the Company or one or more of its businesses. Nothing in this Section 6.03 shall
be construed to prevent Executive from contesting the Board or Committee’s
determination that Cause exists. In the event of a termination for Cause, and
not withstanding any contrary provision otherwise stated, Executive shall
receive only his Base Salary earned through the date of termination.
     6.04 Executive may terminate his employment upon sixty (60) days prior
written notice to the Company for “Good Reason.” For purposes of this Agreement,
“Good Reason” means any of the following events or actions taken by the Company
without Cause:
     (a) the Company or any of its subsidiaries reduces Executive’s Base Salary
or base rate of annual compensation, or otherwise changes benefits provided to
Executive under compensation and benefit plans, arrangements, policies and
procedures to be as a whole materially less favorable to Executive, other than
reductions in Base Salary permitted under Section 4.01;
     (b) without Executive’s express written consent, the Company or any of its
subsidiaries significantly reduces Executive’s job authority and responsibility,
as the Company’s Chief Financial Officer, except as permitted under
Section 1.02;
     (c) without Executive’s express written consent, the Company or any of its
subsidiaries requires Executive to change the location of Executive’s job or
office, to a location more than fifty (50) miles from the location of
Executive’s job or office immediately prior to such required change;
     (d) a successor company fails or refuses to assume the Company’s
obligations under this Agreement; or
     (e) the Company or any successor company breaches any of the material
provisions of this Agreement.
If Executive intends to terminate this Agreement for Good Reason, Executive must
give not less than sixty (60) days written notice to the Company of the facts or
events giving rise to Good Reason, and must give such notice within ninety
(90) days following the facts or event alleged to give rise to Good Reason. The
Company shall, within such sixty-day notice period, have the right to cure or
remedy events or any action or event constituting “Good Reason” within the
meaning of this Section 6.04. The failure to give such notice shall be deemed a
waiver of the right to terminate this Agreement for Good Reason based on such
fact or event.
     6.05 During the term of his employment and for 24 months after the date of
Executive’s termination of employment, (i) Executive shall not, directly or
indirectly, make or publish any disparaging statements (whether written or oral)
regarding the Company or any of its affiliated companies or businesses, or the
affiliates, directors, officers, agents, principal

5



--------------------------------------------------------------------------------



 



shareholders or customers of any of them and (ii) the Company’s directors and
officers shall not directly or indirectly, make or publish any disparaging
statements (whether written or oral) regarding Executive. Information which the
Company’s directors, officers or Executive is required to make or disclose
regarding the other to comply with laws or regulations, or makes in a pleading
on the advice of litigation counsel, and information which the directors or
officers need to disclose for legitimate business reasons (for example
disclosure to the Company’s insurers or business associates), shall not
constitute a disparaging statement.
     6.06 Upon any termination of Executive’s employment with the Company,
Executive will immediately return to the Company all equipment, property and
documents of the Company, including, specifically all property and documents
containing any “Confidential Information” as described in Section 8.01 of this
Agreement.
     6.07 Upon any termination of Executive’s employment with the Company,
Executive shall be deemed to have resigned from all other positions he then
holds as an officer, employee or director or other independent contactor of the
Company or any of its subsidiaries or affiliates, unless otherwise agreed by the
Company and Executive.
     6.08 The provisions of Sections 6.05 and 6.07 shall survive the termination
of this Agreement.
ARTICLE 7
SEVERANCE PAYMENTS
     7.01 The Company, its successors or assigns, will pay Executive as
severance pay (the “Severance Payment”) an amount equal to six (6) months of the
Executive’s monthly Base Salary for full-time employment at the time of
Executive’s termination:
     (a) if (i) there has been a Change of Control of the Company (as defined in
Section 7.02), and (ii) Executive is an active and full-time employee at the
time of the Change of Control, and (iii) within twelve (12) months following the
date of the Change of Control, Executive’s employment is involuntarily
terminated for any reason (including Good Reason (as definition Section 6.04)),
other than for Cause or death or disability; or
     (b) if Executive’s employment is terminated by the Company without Cause,
or by Executive for Good Reason.
Nothing in this Section 7.01 shall limit the authority of the Committee or Board
to terminate Executive’s employment in accordance with Section 6.03. Except as
provided in Section 7.10 below, payment of the Severance Payment pursuant to
Section 7.01, less customary withholdings, shall be made in equal monthly
installments commencing on the thirtieth day following the Executive’s
termination or resignation and shall be made over the non-competition period
specified in Section 9.01. No Severance shall be payable if Executive’s
employment is terminated due to death or Disability. Except as provided in
Section 7.06, payment of the Severance Payment pursuant to Section 7.01, less
customary withholdings, shall be made in equal monthly installments commencing
on the thirtieth day following the Executive’s termination or resignation and
shall be made over the non-competition period specified in Section 9.01.

6



--------------------------------------------------------------------------------



 



     7.02 For the purposes of this Agreement, “Change of Control” shall mean any
one of the following:
     (a) an acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) of 50% or more of either: (1) the then outstanding
Stock; or (2) the combined voting power of the Company’s outstanding voting
securities immediately after the merger or acquisition entitled to vote
generally in the election of directors; provided, however, that the following
acquisition shall not constitute a Change of Control: (i) any acquisition
directly from the Company; (ii) any acquisition by the Company or Subsidiary;
(iii) any acquisition by the trustee or other fiduciary of any employee benefit
plan or trust sponsored by the Company or a Subsidiary; or (iv) any acquisition
by any corporation with respect to which, following such acquisition, more than
50% of the Stock or combined voting power of Stock and other voting securities
of the Company is beneficially owned by substantially all of the individuals and
entities who were beneficial owners of Stock and other voting securities of the
Company immediately prior to the acquisition in substantially similar
proportions immediately before and after such acquisition; or
     (b) individuals who, as of the date of this Agreement, constitute the Board
(the “Incumbent Board”), cease to constitute a majority of the Board during any
12 month period. Individuals nominated or whose nominations are approved by the
Incumbent Board and subsequently elected shall be deemed for this purpose to be
members of the Incumbent Board; or
     (c) approval by the shareholders of the Company of a reorganization,
merger, consolidation, liquidation, dissolution, sale or statutory exchange of
Stock which changes the beneficial ownership of Stock and other voting
securities so that after the corporate change the immediately previous owners of
50% of Stock and other voting securities do not own 50% of the Company’s Stock
and other voting securities either legally or beneficially; or
     (d) the sale, transfer or other disposition of all substantially all of the
Company’s assets in a transaction with a third party, other than in connection
with a joint venture or similar transaction; or
     (e) a merger of the Company with another entity after which the pre-merger
shareholders of the Company own less than 50% of the stock of the surviving
corporation.
     A “Change of Control” shall not be deemed to occur with respect to
Executive if the acquisition of a 50% or greater interest is by a group that
includes the Executive, nor shall it be deemed to occur if at least 50% of the
Stock and other voting securities owned before the occurrence are beneficially
owned subsequent to the occurrence by a group that includes the Executive.
     7.03 In addition to the Severance Payment payable pursuant to Section 7.01,
the Company will pay Executive a bonus (“Severance Bonus”) in lump sum within
thirty (30) days

7



--------------------------------------------------------------------------------



 



following a termination of employment pursuant to Section 7.01 an amount equal
to Executive’s bonus earned for the last fiscal year, but not to exceed
Executive’s target bonus as set forth in any bonus plan arrangement in which
Executive participates at the time of termination of his employment. Without
limiting other payments which would not constitute “cash severance-type
benefits” hereunder, any cash settlement of stock options, accelerated vesting
of stock options and retirement, pension and other similar benefits shall not
constitute “cash severance-benefits” for purposes of this Section 7.03.
     7.04 If Executive becomes entitled to the Severance Payment pursuant to
Section 7.01, Executive shall be entitled to receive, if Executive is eligible
to and elects to continue medical coverage from the Company as provided by law
(commonly referred to as the COBRA continuation period), as part of his
severance benefit, continued medical coverage under the Company’s medical plan.
The Company will pay the Company’s portion of contribution to monthly medical
insurance premiums paid at the time of termination of employee’s employment for
such COBRA coverage for Executive and his eligible dependents for a period
ending on the earlier of one year following termination, or until Executive is
eligible to be covered by another plan providing medical benefits to Executive.
To receive such benefit, Executive must be eligible for COBRA coverage, elect
COBRA during the COBRA election period, and comply with all requirements to
obtain such coverage, to be eligible for coverage and for this benefit.
     7.05 All severance payments made under this Article (7), including those
paid under Section 7.01, 7.02, 7.03 and 7.04, shall be conditioned upon the
Executive’s signing and not rescinding a separation agreement and release in a
form acceptable to the Company, which agreement shall include, at a minimum a
full and general release of all claims to the greatest extent allowed by
applicable law, a covenant not to sue, and an agreement to be reasonably
available for consultation and assistance to the Company during any period in
which severance is paid, and an agreement to return to the Company all Company
property and copies thereof in any form or media.
     7.06 Notwithstanding any other provision of this Agreement, the Company and
Executive intend that any payments, benefits or other provisions applicable to
this Agreement comply with the payout and other limitations and restrictions
imposed under Section 409A of the Code (“Section 409A”), as clarified or
modified by guidance from the U.S. Department of Treasury or the Internal
Revenue Service – in each case if and to the extent Section 409A is otherwise
applicable to this Agreement and such compliance is necessary to avoid the
penalties otherwise imposed under Section 409A. In this connection, the Company
and Executive agree that the payments, benefits and other provisions applicable
to this Agreement, and the terms of any deferral and other rights regarding this
Agreement, shall be deemed modified if and to the extent necessary to comply
with the payout and other limitations and restrictions imposed under
Section 409A, as clarified or supplemented by guidance from the U.S. Department
of Treasury or the Internal Revenue Service – in each case if and to the extent
Section 409A is otherwise applicable to this Agreement and such compliance is
necessary to avoid the penalties otherwise imposed under Section 409A. The total
severance benefit payable to the Executive during the first six months following
the Executive’s termination of employment shall not exceed the lesser of two
times the Executive’s annual compensation or the amount specified in
Section 409A of the Code ($490,000 in 2009). Any amounts that cannot be paid
because of this limitation shall be paid in a lump sum on the first day of the
seventh month following the Executive’s termination of employment. The remaining
amount shall be paid in installments for the duration

8



--------------------------------------------------------------------------------



 



of the non-compete period. Notwithstanding the above, should the Executive
terminate employment for a Good Reason, that does not constitute an involuntary
termination of employment under Section 409A of the Code, no payment shall be
made until the first day of the seventh month following the Executive’s
termination of employment. Any amounts that cannot be paid because of this
limitation shall be paid in a lump sum on the first day of the seventh month
following the Executive’s termination of employment.
     7.07 The Company may withhold from any amounts payable under this Agreement
all federal, state, city or other taxes required by applicable law to be
withheld by the Company.
     7.08 The provisions of this Article 7 will be deemed to survive the
termination of this Agreement for the purposes of satisfying the obligations of
the Company and Executive hereunder.
     7.09 The total severance benefit payable to the Executive during the first
six months following the Executive’s termination of employment shall not exceed
the lesser of two times the Executive’s annual compensation or the amount
specified in Section 409A of the Code ($490,000 in 2009). Any amounts that
cannot be paid because of this limitation shall be paid in a lump sum on the
first day of the seventh month following the Executive’s termination of
employment. The remaining amount shall be paid in installments for the duration
of the non-compete period. Notwithstanding the above, should the Executive
terminate employment for a Good Reason, that does not constitute an involuntary
termination of employment under Section 409A of the Code, no payment shall be
made until the first day of the seventh month following the Executive’s
termination of employment. Any amounts that cannot be paid because of this
limitation shall be paid in a lump sum on the first day of the seventh month
following the Executive’s termination of employment.
ARTICLE 8
NONDISCLOSURE AND INVENTIONS
     8.01 Except as permitted or directed by the Company or as may be required
in the proper discharge of Executive’s employment hereunder, Executive shall
not, during his employment or at any time thereafter, divulge, furnish or make
accessible to anyone or use in any way any Confidential Information of the
Company. “Confidential Information” means any information or compilation of
information that the Executive learns or develops during the course of his/her
employment that is not generally known by persons outside the Company (whether
or not conceived, originated, discovered, or developed in whole or in part by
Executive). Confidential Information includes but is not limited to, the
following types of information and other information of a similar nature
(whether or not reduced to writing), all of which Executive agrees constitutes
the valuable trade secrets of the Company: research, designs, development, know
how, computer programs and processes, marketing plans and techniques, existing
and contemplated products and services, customer and product names and related
information, prices sales, inventory, personnel, computer programs and related
documentation, technical and strategic plans, and finances. Confidential
Information also includes any information of the foregoing nature that the
Company treats as proprietary or designates as Confidential Information, whether
or not owned or developed by the Company. “Confidential Information” does not
include information that (a) is or becomes generally available to the public

9



--------------------------------------------------------------------------------



 



through no fault of Executive, (b) was known to Executive prior to its
disclosure by the Company, as demonstrated by files in existence at the time of
the disclosure, (c) becomes known to Executive, without restriction, from a
source other than the Company, without breach of this Agreement by Executive and
otherwise not in violation of the Company’s rights, or (d) is explicitly
approved for release by written authorization of the Company.
     8.02 Executive acknowledges that all inventions, innovations, improvements,
developments, methods, designs, trade secrets, analyses, drawings, reports and
all similar related information (whether or not patentable) which relate to the
Company’s or any of its subsidiaries’ actual or anticipated business, research
and development or existing products or services and which are conceived,
developed or made by Executive while employed by the Company or any of its
subsidiaries (“Work Product”) belong to the Company or such subsidiary.
Executive shall promptly disclose such Work Product to the Board of Directors of
the Company and, at the Company’s expense, perform all actions reasonably
requested by the Board (whether during or after employment by the Company) to
establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments). For purposes
of this Agreement, any Work Product or other discoveries relating to the
business of the Company or any subsidiaries on which Executive files or claims a
copyright or files a patent application, within one year after termination of
employment with the Company, shall be presumed to cover and be Work Product
conceived or developed by Executive in whole or in part during the term of his
employment with the Company, subject to proof to the contrary by good faith,
written and duly corroborated records establishing that such Work Product was
conceived and made following termination of employment.
     Notwithstanding the foregoing, the Company advises Executive, and Executive
understands and agrees, that the foregoing does not apply to inventions or other
discoveries for which no equipment, supplies, facility or trade secret
information of the Company was used and that was developed entirely on
Executive’s own time, and (a) that does not relate (i) directly to the Company’s
business, or (ii) to the Company’s actual or demonstrably anticipated business
research or development, or (b) that does not result from any work performed by
Executive for the Company.
     8.03 In the event of a breach or threatened breach by Executive of the
provisions of this Article 8, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly disclosing, disseminating,
lecturing upon, publishing or using such confidential, trade secret or
proprietary information (whether in whole or in part) and restraining Executive
from rendering any services or participating with any person, firm, corporation,
association or other entity to whom such knowledge or information (whether in
whole or in part) has been disclosed, without the posting of a bond or other
security. Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages from Executive.
     8.04 Executive agrees that all notes, data, reference materials, documents,
business plans, business and financial records, computer programs, and other
materials that in any way incorporate, embody, or reflect any of the
Confidential Information, whether prepared by Executive or others, are the
exclusive property of the Company, and Executive agrees to forthwith deliver to
the Company all such materials, including all copies or memorializations
thereof, in Executive’s possession or control, whenever requested to do so by
the Company, and

10



--------------------------------------------------------------------------------



 



in any event, upon termination of Executive’s employment with the Company.
     8.05 The Executive understands and agrees that any violation of this
Article 8 while employed by the Company may result in immediate disciplinary
action by the Company, including termination of employment for Cause.
     8.06 The provisions of this Article 8 shall survive termination of this
Agreement indefinitely.
ARTICLE 9
NON-COMPETITION, NON-INTERFERENCE AND NON-SOLICITATION
     9.01 In further consideration of the compensation to be paid to Executive
hereunder, including amounts payable to Executive as a Severance Payment,
Executive acknowledges that in the course of his employment with the Company he
will become familiar, and during his employment with the Company he has become
familiar, with the Company’s trade secrets and other Confidential Information
concerning the Company and that his services have been and will be of a special,
unique and extraordinary value to the Company, and therefore, Executive agrees
that, during the period of his employment, and for a period of two years
following the end of Executive’s employment term specified in Section 3.01 or
any extension thereof, he shall not directly or indirectly own any interest in,
manage, control, participate in, consult with, render services for, or in any
manner engage in any business competing with the business of the Company, its
subsidiaries or affiliates, as defined below and as such businesses exist or are
in the process during the period of his employment on the date of termination or
the expiration of the period his employment, within any geographical area in
which the Company or its subsidiaries or affiliates engage or have defined plans
to engage in such businesses. Nothing herein shall prevent Executive from being
a passive owner of not more than 2% of the outstanding stock of any class of a
corporation which is publicly traded, so long as Executive has no participation
in the business of such corporation. For the purposes of this Agreement,
“business” or “business of the Company” means, with respect to and including the
Company and its subsidiaries or affiliates, the design, development, marketing
and sale of digital signage products and solutions.
     9.02 Executive agrees that during the term of his employment and for a
period of one (1) year after the termination of Executive’s employment he will
not directly or indirectly (i) in any way interfere or attempt to interfere with
the Company’s relationships with any of its current or potential customers,
vendors, investors, business partners, or (ii) employ or attempt to employ any
of the Company’s employees on behalf of any other entity, whether or not such
entity competes with the Company.
     9.03 Executive agrees that breach by him of the provisions of this
Article 9 will cause the Company irreparable harm that is not fully remedied by
monetary damages. In the event of a breach or threatened breach by Executive of
the provisions of this Article 9, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly competing or recruiting as
prohibited herein, without posting a bond or other security, and, if the Company
is successful in establishing a breach, to its reasonable attorneys’ fees and
costs. Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages

11



--------------------------------------------------------------------------------



 



from Executive.
     9.04 The Executive understands and agrees that any violation of this
Article 9 while employed by the Company may result in immediate disciplinary
action by the Company, including termination of employment for Cause.
     9.05 The obligations contained in this Article 9 shall survive the
termination of this Agreement as described in this Article 9.
ARTICLE 10
MISCELLANEOUS
     10.01 Governing Law. This Agreement shall be governed and construed
according to the laws of the State of Minnesota without regard to conflicts of
law provisions. The Company and Executive agree that if any action is brought
pursuant to this Agreement that is not otherwise resolved by arbitration
pursuant to Section 10.06, such dispute shall be resolved only in the District
Court of Hennepin County, Minnesota, or the United States District Court for
Minnesota, and each party hereto unconditionally (a) submits for itself in any
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the Hennepin
County, Minnesota District Courts or the United States Federal District Court
for Minnesota, and agrees that all claims in respect to any such proceeding
shall be heard and determined in Hennepin County, Minnesota, Minnesota District
Court or, to the extent permitted by law, in such federal court, (b) consents
that any such proceeding may and shall be brought in such courts and waives any
objection that it may now or thereafter have to the venue or jurisdiction of any
such proceeding in any such court or that such proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; waives all right
to trial by jury in any proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement, or its performance
under or the enforcement of this Agreement; (d) agrees that service of process
in any such proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at its address as provided in Section 10.08; and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Minnesota.
     10.02 Successors. This Agreement is personal to Executive and Executive may
not assign or transfer any part of his rights or duties hereunder, or any
compensation due to him hereunder, to any other person or entity. This Agreement
may be assigned by the Company. The Company shall require any successor or
assignee, whether direct or indirect, by purchase, merger, consolidation or
otherwise, of all or substantially all the business or assets of the Company,
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place. In such event, the term “Company,” as used in this Agreement, shall
mean the Company as defined above and any successor or assignee to the business
or assets which by reason hereof becomes bound by the terms and provisions of
this Agreement.
     10.03 Waiver. The waiver by the Company of the breach or nonperformance of
any

12



--------------------------------------------------------------------------------



 



provision of this Agreement by Executive will not operate or be construed as a
waiver of any future breach or nonperformance under any such provision or any
other provision of this Agreement or any similar agreement with any other
Executive.
     10.04 Entire Agreement; Modification. This Agreement supersedes, revokes
and replaces any and all prior oral or written understandings, if any, between
the parties relating to the subject matter of this Agreement. The parties agree
that this Agreement: (a) is the entire understanding and agreement between the
parties; and (b) is the complete and exclusive statement of the terms and
conditions thereof, and there are no other written or oral agreements in regard
to the subject matter of this Agreement. Except for modifications described in
Section 3.01 and Section 4.01, this Agreement shall not be changed or modified
except by a written document signed by the parties hereto.
     10.05 Severability and Blue Penciling. To the extent that any provision of
this Agreement shall be determined to be invalid or unenforceable as written,
the validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected. If any particular provision of this Agreement
shall be adjudicated to be invalid or unenforceable, the Company and Executive
specifically authorize the tribunal making such determination to edit the
invalid or unenforceable provision to allow this Agreement, and the provisions
thereof, to be valid and enforceable to the fullest extent allowed by law or
public policy.
     10.06 Arbitration. Any dispute, claim or controversy arising under this
Agreement shall, at the request of any party hereto be resolved by binding
arbitration in Hennepin County, Minnesota by a single arbitrator selected by the
Company and Executive, with arbitration governed by The United States
Arbitration Act (Title 9, U.S. Code); provided, however, that a dispute, claim
or controversy shall be subject to adjudication by a court in any proceeding
against the Company or Executive involving third parties (in addition to the
Company or Executive). Such arbitrator shall be a disinterested person who is
either an attorney, retired judge or labor relations arbitrator. In the event
employer and Executive are unable to agree upon such arbitrator, the arbitrator
shall, upon petition by either the Company or Executive, be designated by a
judge of the Hennepin County District Court. The arbitrator shall have the
authority to make awards of damages as would any court in Minnesota having
jurisdiction over a dispute between employer and Executive, except that the
arbitrator may not make an award of exemplary damages or consequential damages.
In addition, the Company and Executive agree that all other matters arising out
of Executive’s employment relationship with the Company shall be arbitrable,
unless otherwise restricted by law.
     (a) In any arbitration proceeding, each party shall pay the fees and
expenses of its or his own legal counsel.
     (b) The arbitrator, in his or her discretion, shall award legal fees and
expenses and costs of the arbitration, including the arbitrator’s fee, to a
party who substantially prevails in its claims in such proceeding.
     (c) Notwithstanding this Section 10.06, in the event of alleged
noncompliance or violation, as the case may be, of Sections 8 or 9 of this
Agreement, the Company may alternatively apply to a court of competent
jurisdiction for a temporary restraining order, injunctive and/or such other
legal and equitable remedies as may be appropriate.

13



--------------------------------------------------------------------------------



 



     10.07 Legal Fees. If any contest or dispute shall arise between the Company
and Executive regarding any provision of this Agreement, and such dispute
results in court proceedings or arbitration, a party that prevails with respect
to a claim brought and pursued in connection with such dispute, shall be
entitled to recover its legal fees and expenses reasonably incurred in
connection with such dispute. Such reimbursement shall be made as soon as
practicable following the resolution of the dispute (whether or not appealed) to
the extent a party receives documented evidence of such fees and expenses.
     10.08 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or may send by certified mail,
return receipt requested, postage prepaid, addressed to Executive at his
residence address appearing on the records of the Company and to the Company at
its then current executive offices to the attention of the Board. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon actual receipt. No
objection to the method of delivery may be made if the written notice or other
communication is actually received.
     10.09 Survival. The provisions of this Article 10 shall survive the
termination of this Agreement, indefinitely.
     IN WITNESS WHEREOF the following parties have executed the above instrument
the day and year first above written.

                  WIRELESS RONIN TECHNOLOGIES, INC.    
 
           
 
  By   /s/ James C. Granger
 
   
 
  Its:   President and CEO    
 
                EXECUTIVE    
 
                /s/ Darin McAreavey                   Darin McAreavey    

14